


    
2007 EMPLOYEE STOCK
INCENTIVE PLAN
OF
AMTECH SYSTEMS, INC.
As Amended Effective May 8, 2014
Section 1. Purpose of Plan
     The purpose of this 2007 Employee Stock Incentive Plan (this “Plan”) of
Amtech Systems, Inc., an Arizona corporation (the “Company”), is to enable the
Company and any subsidiary corporation (as the term is defined in Code Section
424(f), hereinafter each a “Subsidiary” or the plural “Subsidiaries”) to
attract, retain and motivate their officers and other key employees, and to
further align the interests of such persons with those of the stockholders of
the Company by providing for or increasing the proprietary interest of such
persons in the Company. The Plan is intended to fall within an exception to
coverage under Section 409A of the Internal Revenue Code.
Section 2. Administration of Plan
     2.1 Composition of Committee. This Plan shall be administered by the
Compensation and Option Committee of the Board of Directors (the “Committee”),
as appointed from time to time by the Board of Directors. The Committee shall
act pursuant to a majority vote or unanimous written consent. The Board of
Directors, in its sole discretion, may exercise any authority of the Committee
under this Plan in lieu of the Committee’s exercise thereof. Notwithstanding the
foregoing, with respect to any Award that is intended to satisfy the conditions
of Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Committee may appoint one or more separate committees
(any such committee, a “Subcommittee”) composed of one or more directors of the
Company (who may but need not be members of the Committee) and may delegate to
any such Subcommittee(s) the authority to grant Awards, as defined in Section
5.1 hereof, under the Plan to Eligible Employees, to determine all terms of such
Awards, and/or to administer the Plan or any aspect of it. Any action by any
such Subcommittee within the scope of such delegation shall be deemed for all
purposes to have been taken by the Committee. The Committee may designate the
Secretary of the Company or other Company employees to assist the Committee in
the administration of the Plan, and may grant authority to such persons to
execute agreements or other documents evidencing Awards made under this Plan or
other documents entered into under this Plan on behalf of the Committee or the
Company.
     2.2 Powers of the Committee. Subject to the express provisions of this
Plan, the Committee shall be authorized and empowered to do all things necessary
or desirable, in its sole discretion, in connection with the administration of
this Plan, including, without limitation, the following:
     (a) to prescribe, amend and rescind rules and regulations relating to this
Plan and to define terms not otherwise defined herein; provided that, unless the
Committee specifies otherwise, for purposes of this Plan (i) the term “fair
market value” shall mean, as of any date, the closing price for a Share (as
defined in Section 3.1) reported for the last trading day prior to such date by
the NASDAQ Stock Market (or such other stock exchange or quotation system on
which Shares are then listed or quoted) or, if no Shares are traded on the
NASDAQ Stock Market (or such other stock exchange or quotation system) on the
date in question, then for the next preceding date for which Shares traded on
the NASDAQ Stock Market (or such other stock exchange or quotation system); and
(ii) the term “Company” shall mean the Company and its Subsidiaries, unless the
context otherwise requires;




--------------------------------------------------------------------------------




     (b) to determine which persons are Eligible Employees (as defined in
Section 4), to which of such Eligible Employees, if any, Awards shall be granted
hereunder and the timing of any such Awards, and to grant Awards;
     (c) to grant Awards to Eligible Employees and determine the terms and
conditions thereof, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including events which the Board or the Committee determine constitute a change
of control), whether such Award complies with Code Section 409A, Treasury
Regulations Sections 1.409A-1 through 1.409A-6) or other factors;
     (d) to establish, verify the extent of satisfaction of, adjust, reduce or
waive any performance goals or other conditions applicable to the grant,
issuance, exercisability, vesting and/or ability to retain any Award and to
consider the effect of such actions on the qualification of an Award as an
Incentive Stock Option (“ISO”).
     (e) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical);
     (f) to determine whether, and the extent to which, adjustments are required
pursuant to Section 9;
     (g) to interpret and construe this Plan, any rules and regulations under
this Plan and the terms and conditions of any Award granted hereunder, and to
make exceptions to any such provisions in good faith and for the benefit of the
Company; and
     (h) to make all other determinations deemed necessary or advisable for the
administration of this Plan.
     2.3 Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Eligible Employees. The Committee shall consider such factors as it deems
relevant to making such decisions, determinations and interpretations including,
without limitation, the recommendations or advice of any director, officer or
employee of the Company and such attorneys, consultants and accountants as it
may select.
Section 3. Stock Subject to Plan
     3.1 Aggregate Limits. The aggregate number of shares of the Company’s
Common Stock, par value $0.01 per share (“Shares”), issued pursuant to all
Awards granted under this Plan shall not exceed Two Million Three Hundred
Thousand (2,300,000). The aggregate number of Shares available for issuance
under this Plan and the number of Shares subject to outstanding Awards shall be
subject to adjustment as provided in Section 9. The Shares issued pursuant to
this Plan may be Shares that either were reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares.
     3.2 Additional Limits. The aggregate number of Shares subject to Options
granted under this Plan during any calendar year to any one Eligible Employee
shall not exceed 250,000 (taking into account the number of shares associated
with an Option granted and then cancelled during such calendar year). The
aggregate number of Shares issued or issuable under all Awards granted under
this Plan, other than Options, during any calendar year to any one Eligible
Employee shall not exceed 250,000 (taking into account the number of shares
associated with the Awards other than Options granted and then cancelled during
such calendar year). The foregoing limitations of this Section 3.2 shall not
apply to the extent that they are no longer required in order for compensation
in connection with grants of Awards under this Plan to be treated as
“performance-based compensation” under Code Section 162(m) and, if no longer
required, a change in such limitation shall not be subject to stockholder
approval as required under Section 12 hereof. The aggregate number of Shares
that may be issued pursuant to the exercise of ISOs granted under this Plan
shall not exceed 2,300,000, which number shall be calculated and adjusted
pursuant to Section 3.3 and Section 9 only to the extent that such calculation
or adjustment will not (i) require shareholder approval under Reg. § 1.422-
2(b)(3) or (ii) affect




--------------------------------------------------------------------------------




the status of any Option intended to qualify as an ISO under Code Section 422,
or whether this Plan meets the requirements under Code Section 422(b)(1).
     3.3 Issuance of Shares. For purposes of Section 3.1, the aggregate number
of Shares issued under this Plan at any time shall equal only the number of
Shares actually issued upon exercise or settlement of an Award and shall not
include Shares subject to Awards that have been canceled, expired or forfeited
or Shares subject to Awards that have been delivered (either actually or
constructively by attestation) to or retained by the Company in payment or
satisfaction of the purchase price or exercise price of an Award.
Section 4. Persons Eligible Under Plan
     Any person who is an employee or prospective employee of the Company or any
of its Subsidiaries shall be eligible to be considered for the grant of Awards
hereunder; provided that the Award to such prospective employee is conditioned
on the prospective employee’s commencement of employment (an “Eligible
Employee”); provided, however, with respect to ISOs granted under this Plan, the
aggregate fair market value (determined at the time the ISO is granted) of the
Shares with respect to which the ISOs are exercisable for the first time by the
optionee during any calendar year (under the plans of the Company) shall not
exceed $100,000.00. If any ISO is granted that exceeds the limitations of this
Section 4 at the first time it is exercisable, it shall not be invalid, but
shall constitute, and be treated as, a Nonqualified Option to the extent of such
excess. The status of the chairman of the Board of Directors as an “employee”
shall be determined by the Committee.
Section 5. Plan Awards
     5.1 Award Types. The Committee, on behalf of the Company, is authorized
under this Plan to enter into certain types of arrangements with Eligible
Employees and to confer certain benefits on them. The following arrangements or
benefits are authorized under this Plan if their terms and conditions are not
inconsistent with the provisions of this Plan: Options and Restricted Stock.
Such arrangements and benefits are sometimes referred to herein as “Awards.” The
authorized types of arrangements and benefits for which Awards may be granted
are defined as follows:
     (a) Options. An Option is a right granted under Section 6 to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or terms and conditions or
other document evidencing the Award (the “Option Document”). Options intended to
qualify as Incentive Stock Options (“ISOs”) pursuant to Code Section 422 and
Options not intended to qualify as ISOs (“Nonqualified Options”) may be granted
under Section 6.
     (b) Restricted Stock. Restricted Stock is an award or issuance of Shares
under Section 7, subject to certain restrictions and the risk of forfeiture and
terms as are expressed in the agreement or other document evidencing the Award.
     5.2 Grants of Awards. An Award may consist of one such arrangement or
benefit or two or more of them in tandem, and the terms as established by the
Committee for all Awards granted hereunder may include performance standards
derived from the Qualifying Performance Criteria (as defined in Section 8.2
hereof), and the receipt of any Award may be contingent on performance standards
derived from the Qualifying Performance Criteria.
Section 6. Options
     6.1 The Committee may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition within the control of the recipient of the Award or within the
control of others.
     6.1 Option Document. Each Option Document shall contain provisions
regarding (a) the number of Shares that may be issued upon exercise of the
Option, (b) the purchase price of the Shares and the means of payment




--------------------------------------------------------------------------------




for the Shares, (c) the term of the Option, (d) such terms and conditions on the
vesting and/or exercisability of an Option as may be determined from time to
time by the Committee, (e) restrictions on the transfer of the Option and
forfeiture provisions and (f) such further terms and conditions, in each case
not inconsistent with this Plan as may be determined from time to time by the
Committee. Option Documents evidencing ISOs shall contain such terms and
conditions as may be necessary to qualify, to the extent determined desirable by
the Committee, with the applicable provisions of Section 422 of the Code.
     6.2 Option Price. Subject to the restriction set forth in the following
sentence, the purchase price per share of the Shares subject to each Option
granted under this Plan shall equal or exceed 100% of the fair market value of a
Share on the date the Option is granted. The previous sentence notwithstanding,
if, immediately before an Award intended to qualify as an ISO, an individual
owns (or is treated as owning under the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company (or any related corporation within the meaning of Reg. § 1.421-1(i)(2))
employing the optionee, the purchase price shall be in no event less than one
hundred ten percent (110%) of the stock’s fair market value on the date of
grant.
     6.3 Option Term. The “Term” of each Option granted under this Plan,
including any ISOs, shall be ten (10) years from the date of its grant, unless
(i) the Company makes an Award intended to qualify as an ISO to an individual
who owns (or is treated as owning under the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company (or any related corporation within the meaning of Reg. § 1.421-1(i)(2))
employing the optionee, in which case, the term shall be five (5) years from the
date of its grant or (ii) the Committee provides for a lesser term.
     6.4 Option Vesting. Options granted under this Plan shall be exercisable at
such time and in such installments during the period prior to the expiration of
the Option’s Term as determined by the Committee. The Committee shall have the
right to make the timing of the ability to exercise any Option granted under
this Plan subject to continued employment, the passage of time and/or such
performance requirements as deemed appropriate by the Committee.
     6.5 Termination of Status as an Employee.
     (a) Termination of Employment. Unless otherwise provided in an Award
Agreement relating to an Option, if the employment of an Eligible Employee by
the Company is terminated, whether voluntary or for cause, except if such
termination occurs due to retirement, death or disability, the Option, to the
extent not exercised, shall cease on the date on which Eligible Employee’s
employment by the Company is terminated. For purposes of this Section 6.5, an
Eligible Employee who leaves the employ of the Company to become an employee of
a subsidiary or parent corporation of the Company or a corporation which has
assumed the Option of the Company as a result of a corporate reorganization,
etc., shall not be considered to have terminated his employment. For purposes of
this Section 6.5, the employment relationship of an employee of the Company or
of a subsidiary corporation of the Company will be treated as continuing intact
while he is on military or sick leave or other bona fide leave of absence (such
as temporary employment by the government) if such leave does not exceed ninety
(90) days, or, if longer, so long as his right to reemployment is guaranteed
either by statute or by contract.
     (b) Retirement. For purposes of the Plan, the retirement of an individual
either pursuant to a pension or retirement plan adopted by the Company or at the
normal retirement date prescribed from time to time by the Company, shall be
deemed to be a termination of such individual's employment other than voluntary
or for cause. If an Eligible Employee’s termination is due to retirement, then
the Eligible Employee may, but only within ninety (90) days after the date he
ceases to be an employee of the Company, exercise his Option to the extent that
he was entitled to exercise it at the date of such termination. To the extent
that he was not entitled to exercise the Option at the date of such termination,
or if he does not exercise such Option (which he was entitled to exercise)
within the time specified herein, the Option shall terminate.




--------------------------------------------------------------------------------




     (c) Disability. Unless otherwise provided in an Award Agreement relating to
an Option, in the event an Eligible Employee is unable to continue his
employment with the Company as a result of his permanent and total disability
(as defined in Section 22(e)(3) of the Code), he may, but only within one (1)
year from the date of termination, exercise his Option to the extent he was
entitled to exercise it at the date of such termination. To the extent that he
was not entitled to exercise the Option at the date of termination, or if he
does not exercise such Option (which he was entitled to exercise) within the
time specified herein, the Option shall terminate.
     (d) Death of Eligible Employee. Unless otherwise provided in an Award
Agreement relating to an Option, if an Eligible Employee dies during the term of
the Option and is at the time of his death an employee of the Company who shall
have been in continuous status as an employee since the date of grant of the
Option, the Option may be exercised at any time within one (1) year following
the date of death (or such other period of time as is determined by the
Committee), by the Eligible Employee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
that Eligible Employee was entitled to exercise the Option on the date of death.
To the extent that decedent was not entitled to exercise the Option on the date
of death, or if the Eligible Employee’s estate, or person who acquired the right
to exercise the Option by bequest or inheritance, does not exercise such Option
(which he was entitled to exercise) within the time specified herein, the Option
shall terminate.
     6.6 Payment of Exercise Price. The exercise price of an Option shall be
paid in the form of one of more of the following, as the Committee shall
specify, either through the terms of the Option Document or at the time of
exercise of an Option: (a) cash or certified or cashiers’ check, (b) payment
under an arrangement with a broker selected or approved by the Company where
payment is made pursuant to an irrevocable commitment by the broker to deliver
to the Company proceeds from the sale of the Shares issuable upon exercise of
the Option, or (c) a combination of (a) and (b).
6.7 No Deferral Feature. No Option shall have any feature that would allow for
the deferral of compensation (within the meaning of Internal Revenue Code
Section 409A) other than the deferral of recognition of income until the later
of the exercise or disposition of the Option or the time the shares of Stock
acquired subject to the exercise of the Option first become substantially vested
(as defined in Treasury Regulation section 1.83-3(b)).
     6.8 No Option Repricing. Without the approval of stockholders, the Company
shall not reprice any Options. For purposes of this Plan, the term “reprice”
shall mean lowering the exercise price of previously awarded Options within the
meaning of Item 402(i) under Securities and Exchange Commission Regulation S-K
(including canceling previously awarded Options and regranting them with a lower
exercise price).
Section 7. Restricted Stock Awards
     The Committee is authorized to make Awards of Restricted Stock to Eligible
Employees in such amounts and subject to such terms and conditions as may be
determined by the Committee. All Awards of Restricted Stock shall be evidenced
by a Restricted Stock Award Agreement.
     7.1 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination of such times, under
such circumstances, in such installments, upon the satisfaction of continued
employment, standards derived from the Qualifying Performance Criteria, lapse of
time, certain acceleration events like death or disability or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
     7.2 Forfeiture. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment during
the applicable restriction period or upon failure to satisfy a standard derived
from the Qualifying Performance Criteria during the applicable restriction
period,




--------------------------------------------------------------------------------




Restricted Stock that is at that time subject to restrictions shall be forfeited
and re-acquired by the Company; provided, however, that the Committee may
provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part restrictions or forfeiture conditions relating
to Restricted Stock.
     7.3 Certificates for Restricted Stock. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Eligible Employee, certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock.
Section 8. Other Provisions Applicable to Awards
     8.1 Transferability. Unless the agreement or other document evidencing an
Award (or an amendment thereto authorized by the Committee) expressly states
that the Award is transferable as provided hereunder and the transferability of
such Award complies with Reg. § 1.422-2(a)(2)(v), no Award granted under this
Plan, nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner prior to the
vesting or lapse of any and all restrictions applicable thereto.
     8.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole, to a business unit or subsidiary, or
based on comparisons of any of the performance measures relative to other
companies, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow, (b) earnings per share or increases of same, (c) earnings
before interest, taxes and amortization, (d) return on equity, (e) total
stockholder return, (f) share price performance, (g) return on capital or
investment, (h) return on assets or net assets, (i) revenue, (j) income or net
income, (k) operating income or net operating income, (l) operating profit or
net operating profit, (m) operating margin or profit margin, (n) return on
operating revenue, (o) pre-tax or after-tax profit levels expressed in either
absolute dollars, (p) revenues or revenue growth, (q) economic or cash value
added, (r) results of customer satisfaction surveys, (s) other measures of
performance, quality, safety, productivity or process improvement, (t) market
share and (u) overhead or other expense reduction. These factors may have a
minimum performance standard, a target performance standard and a maximum
performance standard. The Committee shall appropriately adjust any evaluation of
performance under a Qualifying Performance Criteria to exclude any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year.
     8.3 Dividends. Unless otherwise provided by the Committee, no adjustment
shall be made in Shares issuable under Awards on account of cash dividends that
may be paid or other rights that may be issued to the holders of Shares prior to
their issuance under any Award. The Committee shall specify whether dividends or
dividend equivalent amounts shall be paid to any Eligible Employee with respect
to the Shares subject to any Award that have not vested or been issued or that
are subject to any restrictions or conditions on the record date for dividends.
     8.4 Documents Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted, which for purposes of
this Plan shall not be affected by the fact that an Award is contingent on
subsequent stockholder approval of this Plan. The Committee or, except to the
extent




--------------------------------------------------------------------------------




prohibited under applicable law, its delegate(s) may establish the terms of
agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Eligible
Employee and that such Eligible Employee agrees to such further terms and
conditions as specified in such agreement or document. The grant of an Award
under this Plan shall not confer any rights upon the Eligible Employee holding
such Award other than such terms, and subject to such conditions, as are
specified in this Plan as being applicable to such type of Award (or to all
Awards) or as are expressly set forth in the agreement or other document
evidencing such Award.
     8.5 Financing. Unless prohibited by federal and state law, or the rules or
regulations thereunder, the Committee may in its discretion provide financing to
an Eligible Employee in a principal amount sufficient to pay the purchase price
of any Award and/or to pay the amount of taxes required by law to be withheld
with respect to any Award. Any such loan shall be subject to all applicable
legal requirements and restrictions pertinent thereto, including Regulation U
promulgated by the Federal Reserve Board. The grant of an Award shall in no way
obligate the Company or the Committee to provide any financing whatsoever in
connection therewith.
     8.6 Compliance with Code Section 409A. Notwithstanding any language to the
contrary in this Plan, the Committee will ensure that the terms and conditions
of any Awards issued will comply with the applicable provision of Code Section
409A or the regulations or other pronouncements thereunder.
     8.7 Additional Restrictions on Awards. Either at the time an Award is
granted or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by an Eligible Employee or other subsequent
transfers by an Eligible Employee of any Shares issued under an Award, including
without limitation (a) restrictions under an insider trading policy, (b)
restrictions designed to delay and/or coordinate the timing and manner of sales
by Eligible Employees, and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.
Section 9. Changes in Capital Structure
     9.1 Corporate Actions Unimpaired. The existence of outstanding Awards shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations,
exchanges, or other changes in the Company’s capital structure or its business,
or any merger or consolidation of the Company, or any issuance of Shares or
other securities or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Shares
or other securities of the Company or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Further, except as expressly provided herein or
by the Committee, (a) the issuance by the Company of shares of stock of any
class of securities convertible into shares of stock of any class, for cash,
property, labor or services, upon direct sale, upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, (b) the payment of
a dividend in property other than Shares, or (c) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to Awards theretofore granted or the purchase price per Share,
unless the Committee shall determine in its sole discretion that an adjustment
is necessary to provide equitable treatment to an Eligible Employee.
     9.2 Adjustments Upon Certain Events. If the outstanding Shares or other
securities of the Company, or both, for which the Award is to be settled shall
at any time be changed or exchanged by declaration of a stock dividend, stock
split, combination of shares, recapitalization, or reorganization, the Committee
may appropriately and equitably adjust the number and kind of Shares or other
securities which are subject to the Plan or subject to any Awards theretofore
granted, and the exercise or settlement prices of such Awards, so




--------------------------------------------------------------------------------




as to maintain the proportionate number of Shares or other securities without
changing the aggregate exercise or settlement price, provided, however, that
such adjustment shall be made so as not to affect the status of any Award
intended to qualify as an ISO or as “performance based compensation” under
Section 162(m) of the Code.
Section 10. Mergers and Liquidation
     Except as limited by the provisions of Code Section 422 of the Code and the
terms of any individual Award, if the company is the surviving corporation in
any merger or consolidation, all Awards shall remain in force, and any: (1)
Option granted under the Plan shall remain outstanding pursuant to the terms of
the Plan and the Award; and (2) Restricted Stock granted under the Plan shall
continue to be outstanding pursuant to the terms of the Award and this Plan.
Except to the extent otherwise provided in an Award document, by the Board, or
as limited by Code Section 422, dissolution or liquidation of the Company shall
cause every unvested Option, Restricted Stock or other Award for which there
remains contingencies, conditions and unmet performance standards to terminate.
Except as limited by Code Section 422, a merger or consolidation in which the
Company is not the surviving corporation shall also cause every unvested Option
or Restricted Stock for which there remains contingencies, conditions and unmet
performance standards to terminate unless specifically provided otherwise in an
Award document or by the Board.
Section 11. Taxes
     11.1 Withholding Requirements. The Committee may make such provisions or
impose such conditions as it may deem appropriate for the withholding or payment
by an Eligible Employee of any taxes that the Committee determines are required
in connection with any Award granted under this Plan, and an Eligible Employee’s
rights in any Award are subject to satisfaction of such conditions.
     11.2 Payment of Withholding Taxes. Notwithstanding the terms of Section
11.1, the Committee may provide in the agreement or other document evidencing an
Award or otherwise that all or any portion of the taxes required to be withheld
by the Company or, if permitted by the Committee, desired to be paid by the
Eligible Employee, in connection with the exercise, vesting, settlement or
transfer of any Award shall be paid or, at the election of the Eligible
Employee, may be paid by the Company by withholding shares of the Company’s
capital stock otherwise issuable or subject to such Award, or by the Eligible
Employee delivering previously owned shares of the Company’s capital stock, in
each case having a fair market value equal to the amount required by law to be
withheld or paid, or by a broker selected or approved by the Company paying such
amount pursuant to an irrevocable commitment by the broker to deliver to the
Company proceeds from the sale of the Shares issuable under the Award. Any such
election is subject to such conditions or procedures as may be established by
the Committee and may be subject to approval by the Committee.
Section 12. Amendments or Termination
     The Board may amend, alter or discontinue this Plan or any agreement or
other document evidencing an Award made under this Plan but, except as provided
pursuant to the anti-dilution adjustment provisions of Section 9.2, no such
amendment shall, without the approval of the stockholders of the Company:
     (a) change the maximum number of shares of Common Stock for which Awards
may be granted under this Plan;
     (b) extend the term of this Plan; or
     (c) change the class of persons eligible to be Eligible Employees.
     The Board may amend, alter or discontinue the Plan or any agreement
evidencing an Award made under the Plan, but no amendment or alteration shall be
made which would impair the rights of any Award holder, without such holder’s
consent, under any Award theretofore granted; provided that no such consent
shall be required if the Committee determines in its sole discretion and prior
to the date of any change in control, recapitalization, stock dividend, stock
split, reorganization, merger, consolidation or similar type transaction




--------------------------------------------------------------------------------




that such amendment or alteration either is required or advisable in order for
the Company, the Plan, or any Award granted, to satisfy any law or regulation or
to meet the requirements of any accounting standard.
Section 13. Compliance with Other Laws and Regulations
     This Plan, the grant and exercise of Awards thereunder, and the obligation
of the Company to sell, issue or deliver Shares under such Awards, shall be
subject to all applicable federal, state and foreign laws, rules and regulations
and to such approvals by any governmental or regulatory agency as may be
required. The Company shall not be required to register in an Eligible
Employee’s name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any federal, state or foreign
law or any ruling or regulation of any government body which the Committee shall
determine to be necessary or advisable. This Plan is intended to constitute an
unfunded arrangement for the Eligible Employees.
     Unless the Awards and Shares covered by this Plan have been registered
under the Securities Act of 1933, as amended, or the Company has determined that
such registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.
Section 14. No Right to Company Employment
     Nothing in this Plan or as a result of any Award granted pursuant to this
Plan shall confer on any individual any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate an
individual’s employment at any time. The agreements or other documents
evidencing Awards may contain such provisions as the Committee may approve with
reference to the effect of approved leaves of absence.
Section 15. Liability of Company
     The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to an Eligible Employee or other persons as to:
     (a) The Non-Issuance of Shares. The non-issuance or sale of shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
     (b) Tax Consequences. Any tax consequence expected, but not realized, by
any Eligible Employee or other person due to the receipt, exercise or settlement
of any Award granted hereunder.
Section 16. Effectiveness and Expiration of Plan
     This Plan shall be effective on the date the Company’s Board of Directors
adopts this Plan, and no ISOs shall be granted prior to such date. All Awards
granted under this Plan are subject to, and may not be exercised before the
approval of this Plan by the stockholders. If such approval by the stockholders
of the Company is not forthcoming, all Awards previously granted under this Plan
shall be void. No Awards shall be granted pursuant to this Plan after March 11,
2020.
Section 17. Incentive Stock Options
     Notwithstanding anything in the Plan to the contrary, it is the intention
of the Company and the Committee that all terms and provisions relating to ISOs
of this Plan shall be consistent with the requirements of Code Section 422 and
the applicable regulations thereunder, as of the effective date of this plan,
and to the extent any term or provision of this Plan relating to ISOs is
inconsistent with Code Section 422 and the applicable regulations thereunder at
that date, the term or provision shall be read, interpreted or substituted so as
to be consistent with the applicable provision of Code Section 422 or the
regulations thereunder.
Section 18. Non-Exclusivity of Plan




--------------------------------------------------------------------------------




     Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, the granting of restricted stock or stock options otherwise
than under this Plan, and such arrangements may be either generally applicable
or applicable only in specific cases.
Section 19. Governing Law
     This Plan and any agreements or other documents hereunder shall be
interpreted and construed in accordance with the laws of the State of Arizona
and applicable federal law. The Committee may provide that any dispute as to any
Award shall be presented and determined in such forum as the Committee may
specify, including through binding arbitration. Any reference in this Plan or in
the agreement or other document evidencing any Award to a provision of law or to
a rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.
Section 20. Miscellaneous Matters
     20.1 Annulment of Awards. The grant of any Award payable in Shares is
provisional until the Eligible Employee becomes entitled to the certificates in
settlement thereof. In the event the employment of an Eligible Employee is
terminated for cause (as defined below), any Award which is provisional shall be
annulled as of the date of such termination for cause. For the purpose of this
Section 20.1, the term “terminated for cause” means any discharge for violation
of the policies and procedures of the Company or any Subsidiary or for other job
performance or conduct which is detrimental to the best interests of the Company
or a Subsidiary.
     20.2 Securities Law Restrictions. No Shares shall be issued under the Plan
unless counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable Federal and state securities laws. Certificates for
Shares delivered under the Plan may be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares is then listed, and any applicable
Federal or state securities law. The Committee may cause a legend or legends to
be put on any such certificates to refer to those restrictions. Further, without
limiting the foregoing, each person exercising an Option or receiving Restricted
Stock may be required by the Company to give a representation in writing that he
or she is acquiring Shares for his or her own account for investment and not
with a view to, or for sale in connection with, the distribution of any part
thereof (regardless of whether such option and Shares covered by the Plan are
registered under the Securities Act of 1933, as amended). As a condition of
transfer of the certificate evidencing Shares, the Committee may obtain such
other agreements or undertakings, if any, that it may deem necessary or
appropriate to assume compliance with any provisions of the Plan or any law or
regulation. Certificates for Shares delivered under the Plan may be subject to
such stock transfer orders and other restrictions as the Board may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable Federal or state securities laws. The Board may cause
a legend or legends to be put on any such certificate to refer to those
restrictions.
     20.3 Award Agreement. Each Eligible Employee receiving an Award under the
Plan shall enter into an Award Agreement (“Award Agreement”) with the Company in
a form specified by the Committee agreeing to the terms and conditions of the
Award and such related matters as the Committee, in its sole discretion, shall
determine.
     20.4 Costs of Plan. The costs and expenses of administering the Plan shall
be borne by the Company.
     20.5 Tax Reimbursement Payments to Eligible Employees. Unless prohibited by
federal and state law, or the rules and regulations thereunder, the Committee,
pursuant to the terms of the agreements or other documents pursuant to which
specific Awards are made under the Plan, may agree to reimburse Eligible
Employees for some or all of the federal, state and local income taxes
associated with the grant or exercise




--------------------------------------------------------------------------------




of an Award or the receipt of the cash or Shares from an Award (including any
additional tax imposed due to Code Section 409A), or the 20% excise tax on any
“excess parachute payments” under Code Sections 280G and Code Section 4999, and
may agree to reimburse such Eligible Employees for some or all the additional
federal, state and local income tax associated with the payments made under this
Section 20.5.
     20.6 Government Regulations. The Plan and the granting and exercise of
Options and Shares hereunder, and the obligations of the Company to sell and
deliver Shares under Options, shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     20.7 Interpretation. If any provision of the Plan is held invalid for any
reason, such holding shall not affect the remaining provisions of the Plan, but
instead the Plan shall be construed and enforced as if such provisions had never
been included in the Plan. Headings contained in the Plan are for convenience
only and shall in no manner be construed as part of this Plan. Any reference to
the masculine, feminine or neuter gender shall be a reference to such other
gender as is appropriate.
***




